 1    Carrie M. Francis (020453)
      Stefan M. Palys (024752)
 2    Michael Vincent (029864)
      STINSON LLP
 3    1850 North Central Avenue, Suite 2100
      Phoenix, Arizona 85004-4584
 4    Tel: (602) 279-1600
      Fax: (602) 240-6925
 5    Email: carrie.francis@stinson.com
              stefan.palys@stinson.com
 6            michael.vincent@stinson.com
 7    Attorneys for Defendants
 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF ARIZONA
10    Jeremy Thacker,                                   No. 2:18-cv-00063-PHX-DGC
11                                   Plaintiff,         DEFENDANTS’ MOTION IN
12                                                      LIMINE TO PRECLUDE
      v.                                                EVIDENCE OF ROBERT DONAT’S
13    GPS Insight, LLC; Robert J. Donat,                ALLEGED PRIOR ACTS AND
      Individually and as Trustee of The                CHARACTER
14    Robert Donat Living Trust Dated April
      19, 2017,
15
                                     Defendants.
16
17            Defendants request an order in limine as follows:
18            Precluding Plaintiff from offering argument, testimonial or documentary
              evidence involving Robert Donat’s alleged drug use and past relationships
19            and/or interactions with employees (other than with Kristin Lisson).
20            Plaintiff shall additionally be precluded from offering Exhibit 36 at trial.

21            Plaintiff apparently intends to attack Rob Donat’s character with allegations of
22 drug use; and alleged evidence of prior disagreements and relationships with employees
23 in the hopes that the jury will conclude that Donat acted improperly before and so must
24 have now, too. This evidence is not relevant to any claim or defense (FRE 402), is not
25 admissible under FRE 404(b), and would be unduly prejudicial under FRE 403.
26            Plaintiff’s most recent disclosure statement identifies two witnesses (first
27 disclosed more than a year after the disclosure deadline) whom he claims will testify that
28 Donat harassed them. See Plaintiff’s Eighth Supplemental Disclosure Statement at 6-7.

     CORE/3505308.0002/156261087.2
 1 Plaintiff’s disclosures also allege that Donat had engaged in relationships with other
 2 employees, and allege that he either went with, or arranged trips to, gentleman’s clubs
 3 with other employees. Id. at 17:23-27 and 18:15-20. Plaintiff further alleges in disclosure
 4 statements that Donat previously used drugs, and tolerated their use at company events.
 5 Id. at 16:21-17:4. After naming several employees’ names as people Plaintiff suspects of
 6 using drugs, Plaintiff accuses Donat of having “instituted” a “history of recreational drug
 7 use.” Id. at 17:15-17. Some of this same information appears in Plaintiff’s portions of the
 8 pretrial order. See Pretrial Order at § E(k) (prior employee who will claim harassment).
 9 Further, Plaintiff refused to stipulate that he would not offer the challenged evidence
10 during the meet and confer on this motion.
11            None of this has anything to do with any claim or defense in the case. Plaintiff’s
12 only remaining claims in this action are for tortious interference with contract,
13 defamation, false light invasion of privacy, and intrusion upon seclusion. Plaintiff’s
14 evidence of Donat’s alleged prior disagreements with employees, relationships with
15 employees, or supposed drug use/tolerance of the same is not relevant to any elements of
16 those claims or the defenses to them.1
17            Instead, Defendants expect that Plaintiff will offer such evidence in an attempt to
18 improperly influence the jury in two ways. First, Plaintiff apparently wants the jury to
19 dislike Donat, personally, based on his alleged past acts, and inflame the jury to decide
20
     1
     Defendants instead believe Plaintiff offers them as a tit-for-tat because Defendants are
21 offering evidence of Plaintiff’s character. The difference is that Plaintiff is suing for
22 defamation, so evidence of his character is relevant to his claim/damages. FRE 405(b).
   Defendants are allowed to show Plaintiff had bad character to begin with, so he was not
23 damaged as extensively as he claims. Roper v. Mabry, 551 P.2d 1381, 1385 (Wash. Ct.
   App. 1976) (“As a general rule, in a defamation action, the defendant may offer evidence
24 that a plaintiff's reputation is already bad, in spite of the alleged defamation, in order to
25 mitigate damages.”); Walkon Carpet Corp. v. Klapprodt, 231 N.W.2d 370, 374 (S.D.
   1975) (when damage to reputation is part of a plaintiff’s claim, “evidence of his reputation
26 or past misdeeds [is] admissible both in establishing truth and in mitigating damages”
   (citation omitted)); Finklea v. Jacksonville Daily Progress, 742 S.W.2d 512, 517 (Tex.
27
   App. 1987) (“It has long been the rule in Texas that the plaintiff's tarnished reputation
28 may be shown in mitigation of damages.”).
                                                   2
     CORE/3505308.0002/156261087.2
 1 the case on that improper basis. FRE 402, 403. Second, Plaintiff seems to want the jury
 2 to conclude that Donat engaged in improper relationships before, and had problems with
 3 employees before, so must have been repeating the same issues now concerning his
 4 relationship with Lisson – though all parties agree it was a consensual relationship – then
 5 make a further leap that this must be why Plaintiff was terminated. FRE 404(b); see Joint
 6 Pretrial Order § D(1)(g) (jumping from fact that Lisson was married when she began
 7 dating Donat to a conclusion that he must not have been acting in her interest for purposes
 8 of a conditional privilege to defamation). None of these theories are relevant, and the
 9 “evidence” is not properly considered under either theory.
10 Statement of Conferral
11            Undersigned counsel certifies that they have in good faith conferred with opposing
12 counsel in an effort to resolve the disputed evidentiary issues that are the subject of the
13 motion.
14
15            RESPECTFULLY SUBMITTED this 26th day of November, 2019.
16
                                                        STINSON LLP
17
                                              By:       /s/ Stefan Palys
18                                                      Carrie M. Francis
                                                        Stefan M. Palys
19                                                      Michael Vincent
20                                                      1850 North Central Avenue, Suite 2100
                                                        Phoenix, Arizona 85004-4584
21
                                                        SCHNEIDER & ONOFRY, PC
22
                                              By:       /s/ Timothy B. O’Connor [with permission]
23
                                                        Timothy B. O’Connor
24                                                      365 East Coronado Road
                                                        Phoenix, Arizona 85004
25
                                                        Attorneys for Defendants
26
27
28
                                                    3
     CORE/3505308.0002/156261087.2
 1                                   CERTIFICATE OF SERVICE
 2            I hereby certify that on November 26, 2019, I caused the foregoing document to
 3 be filed electronically with the Clerk of Court through ECF; and that ECF will send an
 4 e-notice of the electronic filing to:
 5            Joshua W. Carden
              JOSHUA CARDEN LAW FIRM, P.C.
 6            16427 North Scottsdale Road, Suite 410
              Scottsdale, AZ 85254
 7            joshua@cardenlawfirm.com
              Attorney for Plaintiff
 8
              Timothy B. O’Connor, Esq.
 9            SCHNEIDER & ONOFRY, P.C.
              365 East Coronado Road
10            Phoenix, Arizona 85004
              toconnor@soarizonalaw.com
11            Attorneys for Defendant Robert Donat
12
              I hereby certify that on November 26, 2019, a courtesy copy will be e-mailed to:
13
14                                       Judge David G. Campbell
                                        United States District Court
15                            Sandra Day O’Connor U.S. Courthouse, Suite 623
                                    401 West Washington Street, SPC 58
16
                                       Phoenix, Arizona 85003-2161
17
18
19                                                      /s/ Joanne McClearn
20
21
22
23
24
25
26
27
28
                                                    4
     CORE/3505308.0002/156261087.2
